DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “external magnet,” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear to the examiner as to which element, a display module or level adjustment device, comprises “a rotatable magnet.” Independent claims 1, 11 and 20, disclose the limitations: “A display device comprising… wherein the display module further includes a rotating magnet that is rotatable about a rotation axis (claim 1),” “a level adjustment device including a first magnet rotatable about a first rotation axis… wherein the display module further includes a second magnet that is rotatable about a second rotation axis (claim 11),” and 
[0009] In accordance with an aspect of the disclosure, a display device includes at least one display assembly including a display module having a display panel displaying a screen in a first direction, and a supporter magnetically coupled with the display module and supporting the display module, wherein the display module comprises a rotating magnet interlocking with external magnetic force and rotated about a rotation axis extending in a second direction perpendicular to the first direction, and an adjustment member engaged with rotation of the rotating magnet and translated in the first direction or a third direction opposite the first direction.
[0017] The display module may further include a supporting frame having a surface supporting the display panel, and the rotating magnet and the adjustment member may be arranged on an opposite surface of the supporting frame.
[0019] In accordance with another aspect of the disclosure, a display system includes a display device including at least one display assembly including a display module having a display panel displaying a screen in a first direction, and a supporter magnetically coupled with the display module and supporting the display module; and a level adjustment device configured to adjust a level of the at least one display assembly in the first direction, wherein the level adjustment device comprises a first rotating magnet rotated about a rotation axis extending in a direction perpendicular to the first direction when placed in front of the display panel in the first direction, and wherein the display module comprises a second rotating magnet engaged with the first rotating magnet and rotated in a second direction perpendicular to the first direction, and an adjustment member engaged with rotation of the second rotating magnet and translated in the first direction or a third direction opposite the first direction.
[0061] The display module 110 may further include a coupling magnet 117 engaged in coupling between the display module 110 and the supporter 120. Furthermore, the supporter 120 may include a metal material to be magnetically coupled with the coupling magnet 117.
[0114] Referring to FIG. 5, when the level adjustment device 20 is placed on the first corner 111-1 formed on the bottom right of the front 100a. of the display assembly 100, the level of the first corner 111-1 in the first direction Z may be adjusted by the level adjuster 150 arranged on the bottom right corner inside the display module 110 that works with the level adjustment device 20.
[0117] Referring to FIG. 6, the level adjustment device 20 may include a housing 21, and a first rotating magnet 22 arranged inside the housing 21 and rotated by a motor 23.
22 is rotated, a second rotating magnet 152 of the level adjuster 150 engaged with the first rotating magnet 22 may be rotated, and accordingly, the adjustment member 156 of the level adjuster 150 may pressurize the front surface 121 of the supporter 120. With the pressure of the adjustment member 156, the display module 110 may move forward or backward against the supporter 120 in the first direction Z, and accordingly, the level of the front 100a of the display assembly 100 may be adjusted in the first direction Z (see FIG. 11).
[0138] The level adjuster 150 of the display module 110 to work with the level adjustment device 20 will now be described.
[0143] When the first rotating magnet 22 is rotated above the display module 110 in one direction or the other direction toward the first direction Z, the second rotating magnet 152 may be engaged with the first rotating magnet 22 and rotated in the other direction or the one direction.
[0185] With the above mechanism, however, the adjustment member 156 may be engaged with rotation of the first rotating magnet 22 of the level adjustment device 20 and moved in the third direction Z′, as shown in FIG. 11.

As disclosed in at least the aforementioned paragraphs, the specification at least discloses a “display module 110 may further include a coupling magnet 117;” however, the current application does not expressly disclose wherein the coupling magnet is rotatable. The specification at least discloses a “level adjustment device 20 may include .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding independent claims 1 and 11, the respective limitations “an adjustment member that translates in the first direction or a third direction opposite to the first direction due to the rotation of the rotating magnet caused by the engagement with the external magnet, to adjust a distance between the display module and the supporter and thereby adjust a level of the display panel in the first direction,” and “an adjustment member that translates in the first direction or a third direction opposite the first direction due to the rotation of the second magnet caused by the rotation of the first magnet, to 
Regarding independent claim 20, the limitation: “an adjustment member that translates in the first direction or a third direction opposite to the first direction due to the rotation of the magnet caused by the engagement of the magnet with the level adjustment device, to adjust a distance between the display module and the supporter and thereby adjust a level of the display panel in the first direction.” It is unclear as to which element is defined as “the magnet.” Independent claim 20 and its respective dependent claims are thereby rejected and will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brashnyk et al. (hereinafter Brashnyk) (US20160210886).
Regarding claim 1, as best understood, Brashnyk discloses display device (Figure 1) comprising: 
a display module (12) including a display panel (54) facing forward in a first direction, and 
a supporter (20) magnetically coupled (80)(Paragraph 0018 – Module 50 also includes a base plate 80 that facilitates adjustably positionable attachment of module 50 to support section 24 by magnetic attraction) with the display module and supporting the display module, wherein the display module further includes 
a rotating magnet (220)(440) (Paragraph 0037) that is rotatable about a rotation axis extending in a second direction perpendicular to the first direction, and is engageable with an external magnet via magnetic force to cause the rotating magnet to rotate about the rotation axis, and 
an adjustment member (438) (Paragraph 0036) that translates in the first direction or a third direction opposite to the first direction due to the rotation of the rotating magnet caused by the engagement with the external magnet, to adjust a distance between the display module and the supporter and thereby adjust a level of the display panel in the first direction. 

claim 11, as best understood, Brashnyk discloses a display system (Figure 7) comprising: 
a level adjustment device (440) including a first magnet (Paragraph 0037) rotatable about a first rotation axis; and 
at least one display assembly (12)(54)(80), each display assembly of the at least one display assembly including
 a display module (12) having a display panel (54) facing forward in a first direction, with the level adjustment device being positionable in front of the display panel so that the first rotation axis is perpendicular to the first direction, and 
a supporter (20) magnetically coupled (80)(Paragraph 0018 – Module 50 also includes a base plate 80 that facilitates adjustably positionable attachment of module 50 to support section 24 by magnetic attraction) with the display module and supporting the display module, 
wherein the display module further includes 
a second magnet (220) that is rotatable about a second rotation axis extending in a direction perpendicular to the first direction, and, when the level adjustment device is positioned in front of the display panel, is engageable with the first magnet via magnetic force so that the rotation of the first magnet about the first rotation axis causes the second magnet to rotate about the second rotation axis, and an 
adjustment member (438) (Paragraph 0036) that translates in the first direction or a third direction opposite the first direction due to the rotation of the second magnet caused by the rotation of the first magnet, to adjust a distance between the display module 

Regarding claim 20, as best understood, Brashnyk discloses a display device comprising: 
a level adjustment device (440); and 
first and second display assemblies (12)(54)(80), each including 
a display module (12) including a display panel (54) facing forward in a first direction, and 
a supporter (20) magnetically coupled (80)( (Paragraph 0018) with the display module and supporting the display module, wherein 
the display module further includes 
a magnet (220) that is rotatable about a rotation axis extending in a second direction perpendicular to the first direction, and is engageable with the level adjustment device via magnetic force to cause the magnet to rotate about the rotation axis, and 
an adjustment member (438) (Paragraph 0036) that translates in the first direction or a third direction opposite to the first direction due to the rotation of the magnet caused by the engagement of the magnet with the level adjustment device, to adjust a distance between the display module and the supporter and thereby adjust a level of the display panel in the first direction, 
the first and second display assemblies are adjacent to each other in a direction perpendicular to the first direction (Figure 1), and 
the level adjustment device is thereby configured to adjust the level of the display panel of the first display assembly in the first direction and/or the level of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170220310.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



26 March 2022